Atkinson, J.

1. Alleged error in admitting evidence cannot be considered by this court when the evidence objected to is not set out and the record does not disclose what ground or grounds of objection were mad© to it when offered at the trial.
2. Where in a trial for burglary the State insisted thait a certain house (in which goods alleged to have been taken from the burglarized premises were found) was in the possession of the accused, and there was evidence tending to show that his possession of such house was shared with another or others, 'there was no .error in charging in substance that the possession of that house could not be treated as that of the accused, unless his possession and occupation of the same was exclusive and not enjoyed by other parties jointly with him; nor in' charging that if the accused did in fact have possession with others, this fact could be considered in connection with all the other evidence in passing upon the question of h.is guilt or innocence.
3. There was no error at the trial, and there being evidence sufficient to warrant the conviction, the verdict of guilty, after its approval by the trial judge, Should not be disturbed.

Judgment affirmed.